 200DECISIONSOF NATIONALLABOR RELATIONS BOARDSecurity Services, IncorporatedandMelvin E. Jones.Case 7-CA-8852June 3, 1975SECOND SUPPLEMENTAL DECISIONAND ORDERBy CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn February 26, 1973, the National Labor Rela-tions Board issued its Supplemental Decision andOrder, 201 NLRB 1010, in the above-captionedproceeding in 'which it ordered,inter alia,thatRespondent make whole Melvin E. Jones for'any lossof pay he may have suffered as a result ofRespondent's discrimination against him. Thereafter,theUnited States Court of Appeals for the SixthCircuit, on December 11, 1973, entered a judgmentenforcing the Board's Order (487 F.2d 517). Acontroversy having arisen as to the amount ofbackpay due under the terms of the Board's Order, asenforced by the court, the Regional Director forRegion '7, on September 12, 1974, issued and dulyservedon the Respondent by registered mail abackpay specification and notice of hearing settingforth the amount of backpay due the discriminateeunder the Board's Order and notifying Respondentthat it must file a timely answer which must. complywith the Board's Rules and Regulations. On Septem-ber 20, 1974, Respondent filed an answer to thebackpay specification and on October 22, 1974,Respondent filed an amended answer.At the backpay hearing before an AdministrativeLaw. Judge on October 31, 1974, all parties enteredinto a settlement of the issues which provided,interalia,for the payment of a specified" sum of backpay,with interest, to the discriminatee within 15 days, thewithdrawal of Respondent's answer to the backpayspecification, and a motion to enter a formal order ifbackpay were not paid within 15 days from the dateof settlement. The Administrative Law Judge ap-proved the settlement and granted the motion towithdraw the Respondent's answer. Respondent hasfailed to pay the backpay provided for in thesettlementagreement. Absent any explanation forthe failure to pay, counsel for the General Counsel,on December 23, 1974, 'filed a motion to enter aformal order with the Administrative Law Judgewho, on February 5, 1975, declined to rule on themotion inview of the withdrawal of the Respon-dent's answer which made proper a motion forsummary judgment on its pleadings. Accordingly, hereferred the parties to the Board for an appropriateorder.On February 13, 1975, counsel for the GeneralCounsel filed a motion for summary judgment basedupon the absence of an `answer to the, backpayspecification and notice of hearing required bySection 102.54 of the Board's Rules and Regulations,Series 8, as amended. The Board, on February 26,1975, issued an order transferring the proceeding tothe Board and notice to show cause why the GeneralCounsel's motion for summary judgment should notbe granted. The Respondent did not file a responseto the notice to show cause.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has-delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding theBoard makes the following:Ruling on the Motion for. Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides, in pertinent part, as follows:(a)The, respondent shall, within 15 days fromthe service of the specification, if any, file ananswer thereto ... .(c) If the respondent fails to file any answer tothe specification within the time prescribed bythis section, the Board may, either with or withouttaking evidence in support- of the allegations ofthe specification and without notice to therespondent, find the specification to be true andenter such order as may be appropriate... .The backpay specification, issued and served onthe Respondent on September 12, 1974, specificallystates that the Respondent shall; within 15 days fromthe date of the specification, file, an answer to thespecification with the Regional Director, for Region 7and that, if the answer fails to deny the allegations ofthe specification in the manner required under theBoard's Rules and Regulations and the failure to doso is not adequately- explained, such allegations shallbe deemed to be. admitted to be true and theRespondent shall be precluded from introducing anyevidence controverting them. Although Respondentfiled a timely answer, it subsequently, in the course ofthe hearing in the backpay proceeding, withdrew itsanswer as part of a settlement thereby in effectacquiescing in the issuance of a Board Order herein.The withdrawal of an answer of necessity has thesame effect as a failure to file, and thus the218 NLRB No. 36 SECURITY SERVICES, INC.allegationsof the complaint must be deemed admit-ted as true as if no answer had ever been filed' andthe Board so finds.Accordingly, on the basis of the allegations of thespecification which are acceptedas true, the Boardfinds the facts as set forth therein, concludes that thenet backpay due Melvin E. Jones is as stated in thecomputations of the specification, and hereinafterorders the payment thereof to the discriminatee,Melvin E. Jones.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor201RelationsBoard hereby orders that Respondent,Security Services,Incorporated,Farmington, Michi-gan, its officers,agents, successors, and assigns, shallmake whole Melvin E.Jones by payment to him of$4,477.81, the amount set forth in the backpayspecification and notice of hearing,plus interestaccrued at the rate of 6 percent per annum to becomputed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716 (1962),until payment ofall backpay due, less the tax withholdings requiredby Federal and state laws.1Nickey ChevroletSales, Inc,199NLRB 411(1972).